                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE




David J. Widi, Jr.


      v.                                    Case No. 13-cv-536-SM


Strafford County, et al



                                ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated January 9, 2020, for the reasons set forth

therein. Defendants’ motion to enforce settlement (Doc. No. 191)

is granted. Parties shall confer, within fourteen days of the

date of this Order, as to: 1) whether a replacement check is

necessary, and if so, 2) plaintiff’s preferred method of

delivery of the replacement check. “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”    School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-


                                  1
Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).



                                       ____________________________
                                       Steven J. McAuliffe
                                       United States District Judge

Date: January 28, 2020

cc:   David J. Widi, Jr., pro se
      Anthony Sculimbrene, Esq.
      Corey M. Belobrow, Esq.




                                   2
